DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0049871, Miller.
	In regards to claim 1, in Figures 1-6 and paragraphs detailing said figures, Miller discloses a connector arrangement for connecting a first tube (T) and a second tube (T) of a fluid duct in a detachable manner, comprising a first connector (100); and a second connector (200), wherein both connectors have a closed circumference, wherein for establishing a connection between the first and second connectors an internal surface of a first circumferential portion (110) of the first connector is arranged on an external surface of a first circumferential portion (204) of the second connector; and an external surface of a second circumferential portion (130) of the first connector is arranged on an internal surface of a second circumferential portion (210) of the second connector; and wherein a portion of the second (near 200 in Figure 1) connector extends axially outwardly from the first connector in one axial direction and a portion (near 100 in Figure 1) of the first connector extends axially outwardly from the second connector in an opposing axial direction.
	In regards to claim 2, in Figures 1-6 and paragraphs detailing said figures, Miller discloses the first and second comprise one or more elements (107, 217) of a locking mechanism configured to lock the established connection of the first and second connectors.
In regards to claim 3, in Figures 1-6 and paragraphs detailing said figures, Miller discloses the first and second circumferential portions of the first connector, and/or the first and second circumferential portions of the second connector comprise one or more mutually form fitting elements for locking the first and second connectors in an axial direction.
	In regards to claim 4, in Figures 1-6 and paragraphs detailing said figures, Miller discloses the interior surfaces of the first and second connectors comprise one or more steps which cooperate with one or more corresponding edges and/or end faces for locking the first and second connectors in axial direction.
In regards to claim 5, in Figures 1-6 and paragraphs detailing said figures, Miller discloses at least one of the first and second connectors comprises a guiding portion (116) for mutually guiding the first and second connectors in a direction generally perpendicular to an axial direction when establishing the connection.
In regards to claim 6, in Figures 1-6 and paragraphs detailing said figures, Miller discloses the second connector comprises a first segment with a closed circumference and a second segment having a gap in a circumference of the second segment.
	In regards to claim 7, in Figures 1-6 and paragraphs detailing said figures, Miller discloses one or both of the connectors are integrally formed with a tube.
	In regards to claim 8, in Figures 1-6 and paragraphs detailing said figures, Miller discloses one or both of the connectors are attached to a tube.
	In regards to claim 9, in Figures 1-6 and paragraphs detailing said figures, Miller discloses an air duct comprising: a first tube; a second tube; and a connector arrangement according to claim 1, connecting the first tube to the second tube of the air duct.
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
Applicant argues that Miller does not disclose a portion of the second connector extending axially outwardly from the first connector in one axial direction and a portion of the first connector extending axially outwardly from the second connector in an opposing axial direction. The Examiner disagrees. Miller clearly illustrates a portion of the second (near 200 in Figure 1) connector extending axially outwardly from the first connector in one axial direction and a portion (near 100 in Figure 1) of the first connector extending axially outwardly from the second connector in an opposing axial direction, as claimed.

Allowable Subject Matter
Claims 16-17 are allowed.
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679